Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION   
Response to Amendment
2.	Applicant’s amendments filed 10/03/2022 to the claims are accepted and entered In this amendment, claims 2-3, 5 and 16 have been amended. In response, some of the 112(b) rejections are withdrawn. 
Response to Argument
3.	Applicant’s arguments filed on 10/03/2022 are fully considered. Applicant argues
      A. Regarding the 112(b) rejection:
The following are the responses for not persuasive to non-amended claims.
a. Regarding c. and d. of claim 1:  The spec [0063] as Applicant refers to for “other textual parameters”, while claim 1 recites “a textual parameter” as stated in the previous Office action, the spec [0057] discloses “textual parameters may also include water saturation”.
	 b. Regarding i. of claim 16:  The recitation in claim 16 “determine a classification of the formation, via the trained machine learning system, the classification being related to a likelihood of recoverability based on one or more textural properties of the formation and a water saturation” is indefinite. The classification of the formation recited in the claim is not clear because classification of what being related to what a likelihood of recoverability? 
     B.  Applicant’s arguments regarding the prior arts to the amended claims are moot in view of new ground of rejection as necessitated by the amendment.
     C. Regarding the prior art of record Misra and Liang of claim 1:
       (1) Applicant argues that the cited references at least fail to teach "obtaining predetermined formation data including formation textural properties from generated three dimensional rock geometries, the generated three-dimensional rock geometries being used, at least in part, to simulate a generated dielectric response from the generated three-dimensional rock geometries" and "training a machine learning system with the generated dielectric response to form a trained machine learning system," as recited in claim 1 (p. 10).

	The Examiner respectfully disagrees. As stated in the previous Office action, Misra teaches in [0076]-[0077], [0084] the DD (dielectric dispersion) logs acquire subsurface borehole environment, DD logs are sensitive to “porosity, pore-filling fluid types and saturation, brine salinity, pore morphology” considered “predetermined  formation data”. It is noted that neither in claims 1-6 nor the specification discloses “predetermined formation data”.  Further, Misra teaches the measurement data are processed, performance of data-driven model using on training dataset [0065], and during the kNN training classes can be generated relatively for depths where the tool T2 distribution responses have been acquired [0107], e.g. using neural network modeling 8 discretely sampled dielectric spectral responses [0074]. However, Liang discloses “predetermined formation data including formation textural properties from generated three-dimensional rock geometries, see Fig 2, sedimentary basin 210 shown 3D, [0029], [0039]-[0040], model building (e.g. for a simulation, etc.), see Fig 2, [0037]-[0038], different model dimensions, e.g. 3-D can be selected, see [0190]. Liang further discloses simulation component 120 in Fig 1 based on data acquired [0021], a simulation in connection with fluid flow, a resistivity tool response can be simulated, see
[0139], [0156], [0225]. 
    (2)  Applicant further argues that the cited portions of Liang do not appear to be associated with dielectric measurement of textural parameters. Instead, Liang is based on the acquisition of extensive downhole measurements where a log from a known drilling operation is used for model generation, then the model is executed to compare against the known information, and this iterative process repeats. In other words, Liang is directed toward improving a model and not generating synthetic data for use with training a machine learning system. Applicant respectfully submits that one skilled in the art would recognize that Liang does not teach or suggest "obtaining predetermined formation data from generated three-dimensional rock geometries ... to simulate a generated dielectric response," as recited in claim 1.

	The Examiner respectfully disagrees. Liang as stated in the response (1) above, in addition discloses a downhole tool can generate pulses that travels through the mud and be sensed by sensors “dielectric tool” [0095], Fig 10 shows, e.g. measured electromagnetic (EM) data 1030, see [0193]. As it is noted using EM data to determine the dielectric constant of the formation which is the physical property of the rock and fluid. Moreover, Liang discloses LWD, MWD, wireline tools are dielectric/resistivity downhole tools for acquiring data, performing a lithology and a porosity analysis on the acquired data; computing at least one of permeability, relative permeability and water saturation on the acquired data; building a near-wellbore reservoir model; performing a reservoir simulation; transforming fluid and rock properties into conductivity, elastic properties and sigma, etc.; and modeling and computing relevant tool responses. See [0200]-[0202].  Thus, Misra and Liang is not hypothetical combination as Applicant argued in Remark (p. 11) because the teaching of Misra can be modified by the teaching of Liang to enhance the image for better analysis and process, e.g. to generate 3D rock geometries to simulate a dielectric response that would facilitate proceeding to modeling of geological processes with data provided such as rock, fluid properties, etc. (Liang, [0040]). 	
Claim Objections

4.   	Claims 1, 3, 5, and 16 are objected to because of the following informalities:
	In the claims the term is used should be consistent to avoid lacking explicit antecedent basis. For example, Claim 1 line 11 recites “classification of the downhole formation”, line 13 recites “the classification”, Claims 3 and 5 recite “the classification of the downhole formation”, Claim 16 lines 19 and 26 recites “the classification”; and Claim 19 recites “the classification”.  Appropriate correction is required.
	Claim Rejections - 35 USC § 112
5. 	Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The recitation in claim 2 “obtaining additional predetermined formation data including at least a formation dielectric spectrum response, a porosity, and a rock composition”, is not found in the specification. There is nowhere in the specification discloses such limitation.
Thus, the written description requirement of 112(a) was not satisfied.  

6. 	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


7.	Claims 2-3, 16-17 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	a. The recitation in claim 2 “The predetermined formation data” lacks antecedent basis. It is unclear whether it refers to “additional predetermined formation data”?
	b. The recitation in claim 3, “comparing the classification of the downhole formation or the textual parameter to a value in a data store” is indefinite. It is unclear “to a value” of what that Applicant refers to?
c. Similarly, in claim 3 “determining the classification …. a threshold amount of the value in the data store” is indefinite. It is unclear what a threshold amount of the value of what that Applicant refers to? 
	d. The recitation in claim 16, “generate a synthetic rock geometry representing a particle distribution within a volume” is indefinite. It is unclear a volume of what?
	e. Further, “determine a classification of the formation, via the trained machine learning system, the classification being related to a likelihood of recoverability based on one or more textural properties of the formation and a water saturation” is indefinite. The classification of what formation being related to a likelihood of “recoverability”, a recoverability of what? 
	Dependent claims 17 and 19-20 are rejected for the same deficiencies of its respective parent claim.
AIA  Statement - 35 USC § 102 & 103  
8. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.     
Claim Rejections - 35 USC § 103
9. 	 The following is a quotation under AIA  of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action.
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


10.	Claims 1-6 are rejected under AIA  35 U.S.C. 103 as being obvious over Misra et al, hereinafter Misra (US 2020/0034711 – of record) in view of Liang et al, hereafter Liang (US 2018/0058211 – of record).  
As per Claim 1, Misra teaches a method, comprising: 
obtaining a dielectric measurement of at least a portion of a downhole formation, see [0077], [0084]. In addition, the DD (dielectric dispersion) logs acquire subsurface borehole environment, DD logs are sensitive to “porosity, pore-filling fluid types and saturation, brine salinity, pore morphology” considered “predetermined formation data”;
training a machine learning system, see [0021]-[0022] with the generated dielectric response to form a trained machine learning system, see [0077], [0092], [0107]; 
processing the dielectric measurement via the trained machine learning system, see [0065], abstract. In addition, the measurement data are processed, performance of data-driven model using on training dataset [0065], and during the kNN training classes can be generated relatively for depths where the tool T2 distribution responses have been acquired [0107], e.g. using neural network modeling 8 discretely sampled dielectric spectral responses [0074];
determining, based at least in part on the dielectric measurement, a water saturation of the downhole formation, a classification of the downhole formation, and a textural parameter of the downhole formation, via training machine, see Fig 10, [0102]-[0103]; and
assigning the water saturation, the classification, and the textural parameter to the downhole formation, see [0076]-[0077], [0104].
Misra does not explicitly teach obtaining predetermined formation data including formation textural properties from generated three-dimensional rock geometries, the generated three-dimensional rock geometries being used, at least in part, to simulate a generated dielectric response from the generated three-dimensional rock geometries).
Liang teaches obtaining predetermined formation data including formation textural properties from generated three-dimensional rock geometries, see Fig 2, [0029], [0039]-[0040], [0055], the generated three-dimensional rock geometries being used, at least in part, to simulate a generated dielectric response from the generated three-dimensional rock geometries, see [0139], [0156], [0190], [0225], [0021]-[0022]. In addition, Liang discloses “predetermined formation data including formation textural properties from generated three-dimensional rock geometries, see Fig 2, sedimentary basin 210 shown 3D, [0029], [0039]-[0040], model building (e.g. for a simulation, etc.), see Fig 2, [0037]-[0038], different model dimensions, e.g. 3-D can be selected, see [0190]. Liang further discloses simulation component 120 in Fig 1 based on data acquired [0021], a simulation in connection with fluid flow, a resistivity tool response can be simulated, see [0139], [0156], [0225]. 
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to modify the teaching of Misra to generate three-dimensional rock geometries to simulate a dielectric response as taught by Liang that would proceed to modeling of geological processes with data provided such as rock, fluid properties, etc. (Liang, [0040]). 
As per Claim 2, Misra in view of Liang teaches the method of claim 1, Misra further teaches comprising: obtaining additional predetermined formation data including at least a formation dielectric spectrum response, a porosity, and a rock composition, see [0076], [0092], [0103]; and training the machine learning system with the predetermined formation data, see [0077], [0082]-[0084].  
As per Claim 3, Misra in view of Liang teaches the method of claim 1, Misra further teaches comprising: comparing the classification of the downhole formation or the textural parameter to a value in a data store, see [0012], [0020], [0100], [0103]; Page 3 of 20DE - 751777/000012 - 3716501 viAppl. No. 16/169,393Amdt. dated May 10, 2022Reply to Office Action of December 10, 2021determining the classification of the downhole formation or the textural parameter is within a threshold amount of the value in the data store, see Fig 10, [0102]-[0103], [0070); and verifying the classification of the downhole formation or the textural ]parameter (check certain pore size, [0103]).
As per Claim 4, Misra in view of Liang teaches the method of claim 3, Misra further teaches comprising: storing the water saturation, and the verified classification or the textural parameter (water saturation derived from the DD (Dieletcric Dispersion) logs, [0020], [0103].  
As per Claim 5, Misra in view of Liang teaches the method of claim 1, Misra further teaches comprising: determining a physical operation, to be performed at a well site, based at least in part on the classification of the downhole formation or the textural parameter, see [0085]-[0087].
As per Claim 6, Misra in view of Liang teaches the method of claim 1, Misra further teaches wherein the textural parameter comprises at least one of pore size, pore radius, pore locations, pore connectivity, porosity, wettability, or a combination thereof, see [0076], Claim 7.  
11.	Claim 7 is rejected under AIA  35 U.S.C. 103 as being obvious over Misra in view of Liang and Donadille et al hereinafter Donadille (US 2017/ 0123104 - of record). 
As per Claim 7, Misra in view of Liang teaches the method of claim 1, but does not teach wherein the dielectric measurement of the portion of the downhole formation is not accompanied by a core sample of the portion of the downhole formation. Donadille teaches the dielectric measurement of the portion of the downhole formation is not accompanied by a core sample of the portion of the downhole formation (core samples may not be available to provide a parameter value, see Figs 5-6, paras 0005, 0035). It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to modify the teachings of Misra and Liang not having core sample as taught by Donadille that would improve different saturation stages with varying amounts of water saturation from obtained dielectric measurements (Donadille, [0017]-[0018]).
Allowable Subject Matter 
12.	Claims 16-17 and 19-20 are considered novel and non-obvious subject matter with respect to the prior art but would be allowable if correct 112 rejections and objection as set forth in this Office action.	
The following is an examiner’s statement of reason for allowance:  
 	Applicant’s arguments have been fully considered and persuasive, the prior art of records Misra, Liang, and McCarty do not teach the claim invention as a whole “simulate a response of complex dielectric spectrum of the synthetic rock geometry to form a simulated dielectric response; train a machine learning system using the computed textural parameter and the simulated dielectric response to form a trained machine learning system; determine a classification of the formation, via the trained machine learning system, the classification being related to a likelihood of recoverability based on one or more textural properties of the formation and a water saturation”. 
13.	 THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDA DINH whose telephone number is (571)270-7150.  The examiner can normally be reached on Mon-Fri between 9AM-6PM.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571)272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LYNDA DINH/Examiner, Art Unit 2857                                                                                                                                                                                                        


/ALEXANDER SATANOVSKY/Primary Examiner, Art Unit 2863